Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see the reply, filed February 02, 2022, with respect to claims 1-12 and 14-17 have been fully considered and are persuasive.  The rejection of the previous office action has been withdrawn. 
Allowable Subject Matter
Claims 1-12 and 14-17 are allowed. Claim 1 is independent.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Hosseinian et al. (US 5694670), in view of Danhash (US 8458876), which was applied to the claims in the office action mailed November 02, 2021.  Suffice it to say, none of the cited prior art discloses a swaging tool for swaging, comprising: a housing comprising: an outer surface; a chamber having a first end, a second end, an inner wall, and an axis extending through the chamber, the housing comprises an opening in the outer surface to the chamber, the chamber has a uniform shape from the second end to the opening; and a fixed swaging engagement member; a movable swaging engagement member, a chamber portion of the movable swaging engagement member positioned within the chamber and translatable along the axis, the chamber portion having a first face, a second face recessed from the first face, a third face opposite the second face, and an opening extending through the second face to the third face; a piston, the piston secured to the chamber portion of the movable swaging engagement member; a fastener extending through the opening and securing the third face of a spring compressed between a stop plate and the second face of the chamber portion of the movable swaging engagement member, the spring is positioned about a head of the fastener, a protrusion extends from the stop plate and the spring is positioned around the protrusion; as claimed in independent claim 1, and as such does not anticipate the instant invention as disclosed in independent claim 1.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of the prior art, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claim 1.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAYAN SALONE whose telephone number is (571)270-7739. The examiner can normally be reached M-F 9-60 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAYAN SALONE/Primary Examiner, Art Unit 3726